DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 6/14/2021.  Claim 1 is amended and claims 1, 3-4, 6-12, 16-18, 21-23 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1, 3-4, 6-7, 9-12, 16-18 and 21-23, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PG Pub. 2005/0153107 to Iijima (hereinafter Iijima).
Regarding claims 1 and 11, Iijima teaches a data carrier (Fig. 8), comprising an applied adhesive layer (adhesive 5e, Fig. 8) arranged in a two-dimensional pattern on an electrically non-conductive substrate (substrate 6, Fig. 8) and, an information layer (pattern 4e, Fig. 8) which is applied to said adhesive layer and is arranged in a two-dimensional pattern substantially identical to the two-dimensional pattern of the adhesive layer, wherein the information layer comprises a cold foil ([0084]-[0086],[0093]-[0094]) and wherein at least a portion of the information layer serves also as an encoder for a capacitive reading device (para [0188-0196,0244]), wherein at least an area of the substrate covered by the information layer 
Regarding claim 3, Iijima teaches the information layer comprises a material selected from the group consisting of metals, graphite, carbon black and dielectric materials ([0084]-[0086],[0093]-[0094]).
Regarding claim 4, Iijima teaches said information layer comprises fill areas delimited by corners and/or curves, and wherein the position, shape and/or the area themselves serve as components of the information layer and is configured to be detected via a reading device and wherein the fill areas represent the information content of a certain number of data carriers (Fig. 8).
Regarding claim 6, Iijima teaches a structure of the information layer is changed sectionally via additive and/or subtractive methods (Fig. 8).
Regarding claim 7, Iijima teaches the substrate comprises a material selected from the group consisting of paper, cardboard, wood-containing materials, composites, laminates and plastic (PET substrate or glass substrate 6, Fig. 8; [0011],[0211]-[0212]).
Regarding claim 9, Iijima teaches secondary information is applied onto or is contained by the data carrier.  This claim language does not further limit the structure of the data carrier but rather limits non-functional descriptive matter and does not patentably distinguish the invention over prior art structures.
Regarding claim 10, Iijima teaches features and/or elements are further applied or attached that contain additional optical information selected from the group consisting of printed values, symbols, signs, security and authenticity features (LCD display technology, [0005]).
Regarding claim 12, Iijima teaches a method comprising attributing to or triggering an action of a data processing system wherein the data carrier of claim 1 in conjunction with a reading device via the information layer is associated with or triggers said action ([0244]).
Regarding claim 16, Iijima teaches data processing system comprising the data carrier of claim 1 (see claim 1 rejection above), wherein the reading device has a feature selected from the group consisting of a recess, a slot and a support surface to accept at least a portion of the data carrier while the data carrier is positioned or placed anywhere in, on, or at the reading device (tester points, [0244]).
Regarding claim 17, Iijima teaches a method comprising: providing the data carrier of claim 4, wherein the information layer is detected via a reading device and wherein the fill areas represent the information content of a number of data carriers (Fig. 8, [0244]).
Regarding claim 18, Iijima teaches a method comprising: providing the data carrier of claim 1, wherein secondary information is applied onto or is contained by the data carrier (Fig. 8; [0244]) and wherein, based thereon, it is possible to determine an orientation or speed of the data carrier relative to a reading device (Fig. 8).
Regarding claim 21, Iijima teaches the fill areas delimited by corners and/or curves are rectangles and/or circles (Fig. 8).
Regarding claim 22, Iijima teaches the data carrier includes only a single information layer (Fig. 8).
Regarding claim 23, Iijima teaches the data carrier includes only a single adhesive layer (Fig. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-4, 6-7, 9-12, 17-18, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,666,925 to Marcus (hereinafter Marcus), or in the alternative as unpatentable over Marcus in view of Iijima.
Regarding claims 1, 3-4, 6-7, 9-12, 17-18, and 20-23, Marcus teaches a data carrier (Figs. 6-8), comprising an applied adhesive layer arranged in a two-dimensional pattern (adhesive 30, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69) on an electrically non-conductive substrate (insulator 28, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69) and, an information layer (conductor 31, Figs. 6-8) which is applied to said adhesive layer and is arranged in a two-dimensional pattern substantially identical to the two-dimensional pattern of the adhesive layer (Figs. 6-8), wherein the information layer comprises a cold foil and wherein at least a portion of the information layer serves also as an encoder for a capacitive reading device (Figs. 6-8; col. 4, ln.56-col. 5, ln. 69).
Marcus discloses the claimed invention as cited above though does not explicitly disclose at least an area of the substrate covered by the information layer has another layer arranged over it, wherein the another layer is a paper layer and/or a foil layer and/or a paint layer and/or a lacquer layer, combinations thereof or a layer of a different material.
Marcus discloses at least an area of the substrate has another layer arranged over it, wherein the another layer is a paper layer and/or a foil layer and/or a paint layer and/or a lacquer layer, combinations thereof or a layer of a different material (nickel coated copper; col. 5, ll. 3-6).  While Marcus discloses coating conductors, there is no disclosure of the particular conductor relied upon in the anticipation rejection being coated.

As noted in the 35 U.S.C. 112 rejections above, the metes and bounds of “conductive ink” are not clear as it appears Applicant intends to capture a metal film with this language and have the “ink” reference a technique of application.  While Marcus discloses a conductive film in the copper foil pattern, Marcus does not disclose that which would conventionally be understood by an artisan to be an “ink”.  Under this disputed interpretations of “conductive ink”, the invention is nonetheless obvious in view of Iijima. 
Iijima discloses a conductive ink pattern applied to adhesive ([0084]-[0086],[0093]-[0094]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a conductive ink under the conventional meaning as taught by Iijim with the system as disclosed by Marcus.  A person having ordinary skill in the art would be motivated to provide optimal electrical characteristics ([0005]), flexibility ([0012]), and dyamic control of the layer thickness ([0013]).
Regarding claim 3, Marcus teaches the information layer comprises a material selected from the group consisting of metals (“1 mil copper foil which is to comprise the conductor 31”, Fig. 6-8; col. 4, ln.56-col. 5, ln. 69) graphite, carbon black and/or dielectric materials
Regarding claim 4, Marcus teaches information layer comprises fill areas delimited by corners and/or curves, and wherein the position, shape and/or the area themselves serve as components of the information layer and is configured to be detected via a reading device and wherein the fill areas represent the information content of a certain number of data carriers (Fig. 6-8).
Regarding claim 6, Marcus teaches a structure of the information layer is changed sectionally via additive and/or subtractive methods (Fig. 6-8).
Regarding claim 7, Marcus teaches the substrate comprises a material selected from the group consisting of paper, cardboard, wood-containing materials, composites, laminates and plastic (“a glass-filled epoxy board”).
Regarding claim 9, Marcus teaches secondary information is applied onto or is contained by the data carrier (Fig. 6-8).
Regarding claim 10, Marcus discloses features and/or elements are further applied or attached that contain additional optical information selected from the group consisting of printed values, symbols, signs, security and authenticity features (other portions of the insulative/conductive pattern, Fig. 6-8).
Regarding claim 11, Marcus teaches a method of detecting, capturing and processing the structured information layer of the data carrier of claim 1, wherein the information layer is read via a reading device including an electrode arrangement designed and arranged such that a number and/or size and/or shape and/or position of the information layer is detected, captured, and data-technologically processed (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claim 12, Marcus teaches a method comprising attributing to or triggering an action of a data processing system wherein the data carrier of claim 1 in conjunction with a reading device via the information layer is associated with or triggers said action (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claim 17, Marcus teaches a method comprising: providing the data carrier of claim 4, wherein the information layer is detected via a reading device and wherein the fill areas represent the information content of a number of data carriers (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claim 18, Marcus teaches a method comprising: providing the data carrier of claim 1, wherein secondary information is applied onto or is contained by the data carrier and wherein, based thereon, it is possible to determine an orientation or speed of the data carrier relative to a reading device (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).

Claims 1, 3-4, 6-7, 9-12, 17-18, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,666,925 to Marcus (hereinafter Marcus) in view of Verschuur et al. (US PG Pub. 2005/0006472; hereinafter Verschuur; previously cited).
Regarding claim 1, Marcus teaches a data carrier (Figs. 6-8), comprising an applied adhesive layer arranged in a two-dimensional pattern (adhesive 30, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69) on an electrically non-conductive substrate (insulator 28, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69) and, an information layer (conductor 31, Figs. 6-8) which is applied to said adhesive layer and is arranged in a two-dimensional pattern substantially identical to the two-dimensional pattern of the adhesive layer (Figs. 6-8), wherein the information layer comprises a cold foil and wherein at least a portion of the information layer serves also as an encoder for a capacitive reading device (Figs. 6-8; col. 4, ln.56-col. 5, ln. 69).
Marcus discloses the claimed invention as cited above though does not explicitly disclose at least an area of the substrate covered by the information layer has another layer arranged over it, wherein the another layer is a paper layer and/or a paint layer and/or a lacquer layer.
Verschuur teaches an information layer comprising cold foil ([0008]) and wherein at least an area of the substrate covered by the structured information layer has another layer (substrate 12, Fig. 2) arranged over it that can be, for example, a paper layer (“substrates 12 and 14, which includes both papers and plastics”, Fig. 2; para [0063]) and/or a paint layer (“printed with patterns 18 and 20 using an electrically conductive medium, such as an electrically conductive ink; para [0061]) and/or a lacquer layer. 
Alternatively, Verschuur teaches an information layer comprising cold foil (“a meaningful or meaningless printed pattern 72, which is shown printed on just a top surface 74 of a single-ply structure 76 using conductive ink (e.g., a carbon based ink)”; [0083]) and wherein at least an area of the substrate covered by the structured information layer has another layer (“A layer of 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed additional layer as taught by Verschuur with the device as disclosed by Marcus.  The motivation would have been to provide varied information on particular information bearing devices, such as identification cards relying on visual information, as well as for masking underlying meaningful conductive patterns.
Regarding claim 3, Marcus teaches the information layer comprises a material selected from the group consisting of metals (“1 mil copper foil which is to comprise the conductor 31”, Fig. 6-8; col. 4, ln.56-col. 5, ln. 69) graphite, carbon black and/or dielectric materials
Regarding claim 4, Marcus teaches information layer comprises fill areas delimited by corners and/or curves, and wherein the position, shape and/or the area themselves serve as components of the information layer and is configured to be detected via a reading device and wherein the fill areas represent the information content of a certain number of data carriers (Fig. 6-8).
Regarding claim 6, Marcus teaches a structure of the information layer is changed sectionally via additive and/or subtractive methods (Fig. 6-8).
Regarding claim 7, Marcus teaches the substrate comprises a material selected from the group consisting of paper, cardboard, wood-containing materials, composites, laminates and plastic (“a glass-filled epoxy board”).
Regarding claim 9, Marcus teaches secondary information is applied onto or is contained by the data carrier (Fig. 6-8).
Regarding claim 10, Marcus discloses features and/or elements are further applied or attached that contain additional optical information selected from the group consisting of printed 
Regarding claim 11, Marcus teaches a method of detecting, capturing and processing the structured information layer of the data carrier of claim 1, wherein the information layer is read via a reading device including an electrode arrangement designed and arranged such that a number and/or size and/or shape and/or position of the information layer is detected, captured, and data-technologically processed (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claim 12, Marcus teaches a method comprising attributing to or triggering an action of a data processing system wherein the data carrier of claim 1 in conjunction with a reading device via the information layer is associated with or triggers said action (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claim 16, Marcus discloses the claimed invention as cited above though does not explicitly disclose: the claimed supports.
Verschuur teaches data processing system, comprising the data carrier of claim 1, wherein the reading device has a feature selected from the group consisting of a recess, a slot and/or a support surface (media transporter 32, Fig. 1) to accept at least a portion of the data carrier while the data carrier is presented or placed anywhere in, on, or at the reading device (Fig. 1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed additional layer as taught by Verschuur with the device as disclosed by Marcus.  The motivation would have been to provide stable spatial relationship between the reader and the read indicia, as a known and controlled spatial relationship is essential to enabling the indicia reading process.
Regarding claim 17, Marcus teaches a method comprising: providing the data carrier of claim 4, wherein the information layer is detected via a reading device and wherein the fill areas 
Regarding claim 18, Marcus teaches a method comprising: providing the data carrier of claim 1, wherein secondary information is applied onto or is contained by the data carrier and wherein, based thereon, it is possible to determine an orientation or speed of the data carrier relative to a reading device (Fig. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claims 20, Marcus teaches a data carrier (Figs. 6-8), comprising an applied adhesive layer arranged in a two-dimensional pattern (adhesive 30, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69) on an electrically non-conductive substrate (insulator 28, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69), an information layer (conductor 31, Figs. 6-8)  which is applied to the applied adhesive layer (Figs. 6-8) and is arranged in a two-dimensional pattern substantially identical to the two-dimensional pattern of the adhesive layer (Fig. 6-8), wherein the information layer comprises a cold foil (adhesive 30, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69), wherein the data carrier includes only a single information layer and a single adhesive layer (adhesive 30 and conductor 31, Figs. 6-8; col. 4, ln.56-col. 5, ln. 69).
Regarding claims 21, Marcus teaches the fill areas delimited by corners and/or curves are rectangles and/or circles (Fig. 6-8).
Regarding claims 22, Marcus teaches the data carrier includes only a single information layer (Figs. 6-8).
Regarding claims 23, Marcus teaches the data carrier includes only a single adhesive layer (Fig. 6-8).

Claims 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus in view of Verschuur as applied to claim 1, and further in view of US PG Pub. 2002/01163030 to Hed et al. (hereinafter Hed)
Regarding claim 8, Marcus discloses other optical (other portions of patterns, Fig. 6-8), electrical (other portions of patterns, Figs. 6-8), electronic (other portions of patterns, Figs. 6-8), sensory (other portions of patterns, Figs. 6-8).
Marcus does not disclose acoustic elements are placed on the data carrier.
Hed teaches acoustic elements are placed on the data carrier (para [0035]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed acoustic element as taught by Hed with the device as disclosed by Marcus.  The motivation would have been to provide perceptible user feedback for card actions.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed acoustic element as taught by Hed with the device as disclosed by Marcus.  The motivation would have been to provide perceptible user feedback for card actions.

Claims 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iijima as applied to claim 1, and further in view of US PG Pub. 2002/01163030 to Hed et al. (hereinafter Hed)
Regarding claim 8, Iijima discloses other optical (display technology, [0005]), electrical (display technology [0005]), electronic (display technology, [0005]), sensory elements (display technology, [0005]).
Iijima does not disclose acoustic elements are placed on the data carrier.
Hed teaches acoustic elements are placed on the data carrier (para [0035]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed acoustic element as taught by Hed with the device as disclosed by Marcus.  The motivation would have been to provide perceptible user feedback for card actions.

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
On page 6 of the Response, Applicant argues Iijima fails to teach the now-claimed structure requiring a paper, paint, and/or lacquer layer.  Examiner respectfully disagrees.  In light of the Specifications, the terms “paint” and “lacquer” are provided with the following supporting disclosure:
Paint – “Paints may for example be pigmented or be provided as a real solution. Examples of pigmented paints include paints filled with titanium dioxide or barium sulfate or obviously any other type of pigment or their combinations”
Lacquer – “a lacquer means preferably a liquid or paste-like or powdery pigmented coating material that is applied to a substrate to provide a covering coating having protective, decorative or specific technical properties”
As such the broadest reasonable interpretation of the terms “paint” and “lacquer” in the claims are not narrowly construed beyond that which would be suggested to an artisan in light of the Specifications. Iijima discloses a bi-layer embodied as, for example, a hard silicone resin applied as a liquid and including pigments (see [0110]-[0116]).  The layers in Iijima are simultaneously anticipatory of a paint layer and a lacquer layer. 
On page 7 of the Response, Applicant argues Marcus and Verschuur fail to teach the now-claimed structure requiring a paper, paint, and/or lacquer layer.  Examiner respectfully disagrees.  In light of the Specifications, the terms “paint” and “lacquer” are understood as detailed above. As such the broadest reasonable interpretation of the terms “paint” and “lacquer” in the claims are not narrowly construed beyond that which would be suggested to an artisan in light of the Specifications. Verschuur discloses a conductive ink layer that anticipates a reasonably broad interpretation of a paint layer and discloses a non-conductive ink embodiment that anticipates a reasonably broad interpretation of a paint layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872